UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4668
ROBERT EARL MARSHALL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                     (CR-99-37, CA-01-129-3)

                      Submitted: January 30, 2002

                      Decided: February 12, 2002

           Before MOTZ and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Lease, SMITH, LEASE & GOLDSTEIN, L.L.C., Rock-
ville, Maryland, for Appellant. Paul J. McNulty, United States Attor-
ney, Stephen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.
2                     UNITED STATES v. MARSHALL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Robert Earl Marshall appeals from his conviction and the sentence
imposed by the district court after a jury trial for possession of crack
cocaine in violation of 21 U.S.C.A. § 844 (West 1999), possession of
a firearm by a convicted felon in violation of 18 U.S.C.A. § 922(g)(1)
(West 2000), carrying a firearm during and in relation to a drug traf-
ficking offense, in violation of 18 U.S.C.A. § 924(c) (West 2000), and
aiding and abetting, in violation of 18 U.S.C.A. § 2 (West 2000).
Finding no reversible error, we affirm.

   On appeal, Marshall contends the district court erred in sentencing
him to twenty-four months of imprisonment for possession of crack
under 21 U.S.C.A. § 844(a). Because Marshall failed to raise this
issue in the district court, this court’s review is for plain error. United
States v. Olano, 507 U.S. 725, 731-32 (1993). We find no error.

   Marshall next contends his indictment was fatally defective
because the language in the indictment charging him with possession
of a firearm during and in relation to a drug trafficking offense was
ambiguous. Because Marshall failed to raise this argument in the dis-
trict court, review is for plain error. Olano, 507 U.S. at 731-32. We
find the indictment sufficiently contained the elements of the offense
charged and fairly informed Marshall of the charge against which he
was required to defend himself. Moreover, it sufficiently enables him
to plead a conviction in bar of future prosecutions for the same
offense. See United States v. Wicks, 187 F.3d 426, 427 (4th Cir. 1999)
(quoting Hamling v. United States, 418 U.S. 87, 117 (1974)). Thus,
we find no error.

   Marshall next contends the district court erred in denying his Fed.
R. Crim. P. 29 motion for a judgment of acquittal due to insufficiency
of the evidence. Viewing the evidence in the light most favorable to
                      UNITED STATES v. MARSHALL                        3
the Government, we find a reasonable trier of fact could have found
Marshall guilty beyond a reasonable doubt. See Glasser v. United
States, 315 U.S. 60, 80 (1942).

   Marshall next contends that allowing a prior conviction for a drug
offense to be determinative of whether his possession of crack in vio-
lation of 21 U.S.C.A. § 844(a) qualifies as a drug trafficking crime
under 18 U.S.C.A. § 924(c) is arbitrary and thus deprives him of the
due process of law guaranteed by the Fifth Amendment, or at least
that the rule of lenity should be invoked in construing § 844. We
review for plain error, and finding none, affirm. Olano, 507 U.S. at
731-32.

   Marshall next contends the district court constructively amended
the indictment by giving the jury erroneous instructions. Again,
because Marshall failed to raise this claim before the district court, we
review for plain error. A review of the record and the instructions in
question shows they did not broaden the possible bases for conviction
beyond those presented by the grand jury. See United States v.
Floresca, 38 F.3d 706, 710 (4th Cir. 1994). Thus, we find no error.

   Finally, Marshall contends the district court lacked subject matter
jurisdiction over his case because 18 U.S.C.A. § 922(g)(1) is uncon-
stitutional inasmuch as Congress exceeded its authority under the
Commerce Clause in enacting it. This court has explicitly upheld the
constitutionality of the statute. United States v. Gallimore, 247 F.3d
134, 137-38 (4th Cir. 2001); United States v. Wells, 98 F.3d 808, 811
(4th Cir. 1996); see also Chisolm v. TranSouth Fin. Corp., 95 F.3d
331, 337 n.7 (4th Cir. 1996) (noting the Court is bound by circuit pre-
cedent until it is either overruled en banc or superseded by a Supreme
Court decision). Thus, we find this claim to be without merit.

   Accordingly, we affirm Marshall’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED